[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff demanded:
  (1) Security Deposit of $650 plus interest at 10% for 3 years, 11 months                        $   947.15
  (2) Return of rent under C.G.S. § 47a-4 and § 47a-7 for period building not in compliance with building codes (17 months @ $650 per month)     $11,050.00
(3) Damage to furniture                                    650.00
  (4) Breach of covenant of quiet enjoyment and emotional distress (104 days @ $10 per day)                    $ 1,040.00
(5) Moving expenses                                    $   126.75
(6) Costs of action:
    Filing Fee                                           $   185.00 Marshal's Fee Superior Court                         $    44.51 __________
TOTAL                                                $14,043.41
The court finds that the plaintiff has proven the following damages:
(1) Return of Security Deposit plus interest           $   947.15
  (2) Return of rent while building not in compliance with codes — 3 months @ $650                         $ 1,350.00
(3) Damage to furniture — not proven                         0 CT Page 12131
  (4) Breach of quiet enjoyment and emotional distress not proven                                                 0
(5) Moving expenses                                    $   126.75
(6) Costs
    Filing Fee                                           $   185.00 Marshal's Fee                                        $    44.51 __________
TOTAL                                                $ 2,653.41
  ___________________ D. Michael Hurley Judge Trial Referee
CT Page 12132